United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.P., Appellant
and
U.S. POSTAL SERVICE, WESTMONT POST
OFFICE, Westmont, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 20-0237
Issued: October 16, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On November 11, 2019 appellant, through counsel, filed a timely appeal from a
September 23, 2019 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met his burden of proof to establish that his left patellar
tendinitis is causally related to the accepted factors of his federal employment.
FACTUAL HISTORY
On April 9, 2018 appellant, then a 25-year-old mail carrier, filed an occupational disease
claim (Form CA-2) alleging that his physicians and physical therapists told him that his patellar
tendinitis was caused by his federal employment duties. He indicated that he first became aware
of his condition June 1, 2017 and its relationship to factors of his federal employment on
January 10, 2018. Appellant had stopped work on January 6, 2018.
In a February 20, 2018 progress note, Dr. Gregory H. Dairyko, a Board-certified
orthopedic surgeon, indicated that appellant worked as a mail carrier and reported that he may
walk 10 to 11 miles a day. He noted that appellant reported that he sustained an injury to the left
knee in June 2017, for which appellant had received a cortisone injection and had performed a
home exercise program. Dr. Dairyko noted examination findings and indicated that x-ray films of
the left knee revealed evidence of Osgood-Schlatter’s disease with preservation in the medial,
lateral, and patellofemoral joint space. He provided an assessment of acute left knee pain and left
knee pain, unspecified chronicity, and recommended a course of physical therapy. An
accompanying February 20, 2018 x-ray of appellant’s left knee revealed no acute radiographic
findings or significant degenerative changes.
Appellant also submitted a March 5, 2018 medical clearance form and surgical worksheet,
in which Dr. Adam Yanke, a Board-certified orthopedic surgeon, cleared appellant for a left knee
arthroscopic debridement and possible chondroplasty and patellar tendon injection. The diagnoses
for the procedure were listed as left knee patellar cartilage defect with patellar tendinitis and
articular cartilage defect.
In a progress note dated April 6, 2018, Dr. Dairyko held appellant off work for four weeks.
In a May 11, 2018 development letter, OWCP advised appellant that additional factual and
medical evidence was necessary to establish his claim. It requested that he submit additional
medical evidence, including a rationalized report from his physician addressing causal relationship
between a diagnosed medical condition and the identified employment factors. OWCP further
provided a questionnaire for appellant’s completion to substantiate the factual allegations of his
claim. It afforded him 30 days to submit the necessary evidence.
On July 3, 2018 appellant completed OWCP’s development questionnaire and explained
that his left knee pain was due to walking and climbing stairs in all kinds of weather and carrying
a mail bag in in the performance of his mail carrier duties. He also submitted a copy of his position
description.
OWCP continued to receive medical reports. In a January 11, 2018 report, Dr. Siva
Krishman, a Board-certified family practitioner, reported that appellant injured his left knee about
five or six years prior playing basketball and, since then, physical activity caused light pain. She

2

noted that he worked as a letter carrier and had developed a lot of pain and swelling with activity.
A primary diagnosis of chronic left knee pain was provided. Dr. Krishman held appellant off
work. In a February 13, 2018 light-duty request, she noted his restrictions.
A June 12, 2018 magnetic resonance imaging (MRI) scan of appellant’s left knee revealed
mild edema of the infrapatellar fat pad, mild quadriceps, and proximal patellar tendinosis without
tear. No acute meniscal or ligamentous injury was seen.
In medical reports dated April 6, May 11 and 29, and June 19, 2018, Dr. Dairyko noted
appellant’s MRI scan findings. He diagnosed acute pain of left knee and patellar tendinitis of left
knee. Dr. Dairyko also provided work excuse and medical restrictions notes dated April 6, 17, and
24, May 11 and 29, and June 19, 2018.
By decision dated July 25, 2018, OWCP denied appellant’s occupational disease claim,
finding that the medical evidence of record was insufficient to establish that his diagnosed left
knee condition was causally related to the accepted employment factors.
On August 12, 2018 appellant, through counsel, requested a telephonic hearing before an
OWCP hearing representative, which was later converted to a review of the written record at
counsel’s request. No additional evidence was submitted.
By decision dated February 25, 2019, an OWCP hearing representative affirmed the
July 25, 2018 decision.
On March 19, 2019 OWCP received appellant’s undated request for reconsideration. In a
March 4, 2019 report, Dr. Henry Legaspi, an osteopath Board-certified in physiatry, opined that
appellant’s left chronic patellar tendinosis could have been a result of his work as a mail carrier
given the required repetitive knee flexion and extension.3
On June 26, 2019 appellant, through counsel, requested reconsideration. OWCP continued
to receive medical evidence.
In support of his request, appellant submitted an April 17, 2019 report by Dr. Legaspi, who
indicated that appellant’s pain at the inferolateral corner of the left patella began while he was
working as a letter carrier. His job required walking approximately 8 to 14 miles per day,
sometimes on uneven surfaces. Dr. Legaspi advised that patellar tendinosis is a chronic overuse
injury that is usually seen in younger patients who perform sports activities that involve repetitive
flexion and extension of the knees and typical symptoms are felt at the inferior pole of the patella.
He opined that, given the repetitive nature of appellant’s job, and no other reported activities that
can cause patellar tendinosis such as sports or running, it was “entirely possible that appellant’s
patellar tendinosis was caused by his occupation as a mailman.”

3

Appellant appealed OWCP’s February 25, 2019 decision to the Board on April 1, 2019; however, he subsequently
withdrew his request. By order dated June 25, 2019, the Board dismissed the appeal at the request of appellant’s
counsel. Order Dismissing Appeal, Docket No. 19-0956 (issued June 25, 2019).

3

By decision dated September 23, 2019, OWCP denied modification of its February 25,
2019 decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of proof to establish the
essential elements of his or her claim, including that the individual is an employee of the United
States within the meaning of FECA, that the claim was filed within the applicable time limitation
period of FECA,5 that an injury was sustained while in the performance of duty as alleged, and
that any disability or specific condition for which compensation is claimed is causally related to
the employment injury.6 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.7
In an occupational disease claim, appellant’s burden requires submission of the following:
(1) a factual statement identifying employment factors alleged to have caused or contributed to the
presence or occurrence of the disease or condition; (2) medical evidence establishing the presence
or existence of the disease or condition for which compensation is claimed; and (3) medical
evidence establishing that the diagnosed condition is causally related to the employment factors
identified by the employee.8
Causal relationship is a medical issue, and the medical evidence required to establish causal
relationship is rationalized medical opinion evidence.9 The opinion of the physician must be based
on a complete factual and medical background of the claimant, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the claimant.10
In any case where a preexisting condition involving the same part of the body is present
and the issue of causal relationship therefore involves aggravation, acceleration, or precipitation,

4

Supra note 2.

5

S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
6

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
7
K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
8

S.C., Docket No. 18-1242 (issued March 13, 2019); R.H., 59 ECAB 382 (2008).

9

A.M., Docket No. 18-1748 (issued April 24, 2019); T.H., 59 ECAB 388 (2008).

10
W.R., Docket No. 19-0460 (issued May 18, 2020); M.V., Docket No. 18-0884 (issued December 28, 2018); I.J.,
59 ECAB 408 (2008).

4

the physician must provide a rationalized medical opinion that differentiates between the effects
of the work-related injury or disease and the preexisting condition.11
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish that his left
patellar tendinitis is causally related to the accepted factors of his federal employment.
In her January 11, 2018 report, Dr. Krishman provided an assessment of chronic pain of
the left knee. She reported a history of appellant injuring his left knee approximately five to six
years prior playing basketball, that he worked as a mail carrier, and that he developed a lot of pain
and swelling with activity. Dr. Krishman’s report is of no probative value as she did not provide
a firm diagnosis of a particular medical condition.12 The Board has explained that pain is a
symptom and not a compensable medical diagnosis.13 Dr. Krishman did not provide a specific
diagnosis of a medical condition of the left knee.14 Additionally, while she noted that appellant
worked as a letter carrier and had developed a lot of pain and swelling with activity, she did not
discuss his job duties or explain whether his work duties caused or contributed to his left knee
condition.
A medical opinion must explain how the implicated employment factors
physiologically caused, contributed to, or aggravated the specific diagnosed conditions.15 Thus,
Dr. Krishman’s report is insufficient to establish appellant’s claim.
In his February 20, 2018 report, Dr. Dairyko noted that appellant may walk 10 to 11 miles
a day as a mail carrier. In that, report and in subsequent reports dated from April 6 to June 19,
2018, he diagnosed left knee pain and patellar tendinitis of left knee. While Dr. Dairyko noted
that appellant walked several miles a day as a mail carrier, he failed to specifically address whether
appellant’s work duties caused or aggravated the diagnosed medical condition of patellar tendinitis
of left knee. Medical evidence that does not offer an opinion regarding the cause of an employee’s
condition is of no probative value on the issue of causal relationship.16
Dr. Yanke’s March 5, 2018 medical clearance form and surgical worksheet, which cleared
appellant for a left knee arthroscopic debridement and possible chondroplasty and patellar tendon
injection, is of no probative value as he did not offer an opinion about the cause of appellant’s need

11

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3e (January 2013); see
A.S., Docket No. 19-1955 (issued April 9, 2020).
12

See A.R., Docket No. 19-1560 (issued March 2, 2020).

13

T.G., Docket No. 19-0904 (issued November 25, 2019).

14

See T.H., Docket No. 19-1891 (issued April 3, 2020).

15

K.G., Docket No. 18-1598 (issued January 7, 2020).

16

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

5

for surgery. As noted, medical evidence that does not offer an opinion regarding the cause of an
employee’s condition is of no probative value on the issue of causal relationship.17
Medical reports from Dr. Legaspi dated March 4 and April 17, 2019, indicated that
appellant’s left chronic patellar tendinosis could have been a result of his work as a letter carrier
given the required repetitive knee flexion and extension and no other reported activities that could
cause patellar tendinosis. However, Dr. Legaspi did not explain how appellant’s prior left knee
conditions, which the record reflects as Osgood-Schlatter’s disease, or a history of a prior left knee
injury due to playing basketball five to six years prior, related to appellant’s current left knee
condition.18 A well-rationalized opinion is particularly warranted when there is a history of
preexisting conditions.19 While the opinion supporting causal relationship does not have to reduce
the cause or etiology of a disease or a condition to an absolute certainty, the opinion must be one
of reasonable medical certainty and not speculative or equivocal in character.20 As Dr. Legaspi’s
opinion regarding causal relationship was speculative and conclusory, it is insufficient to meet
appellant’s burden of proof to establish his claim.21
Appellant also submitted the results of diagnostic testing. The Board has held, however,
that diagnostic studies, standing alone, lack probative value as they do not address whether the
employment incident caused any of the diagnosed conditions.22
As the record lacks rationalized medical evidence establishing causal relationship between
appellant’s patellar tendinitis of left knee and the accepted employment factors, the Board finds
that he has not met his burden of proof.
On appeal counsel asserts that OWCP failed to apply the proper standard of causation and
failed to give due deference to the findings of the attending physician. As explained above,
however, the medical evidence of record is insufficient to establish causal relationship between
appellant’s patellar tendinitis of left knee and the accepted employment factors. Consequently,
appellant has not met his burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.

17

Id.

18

P.S., Docket No. 17-1013 (issued November 1, 2017).

19

D.M., Docket No. 16-0346 (issued June 15, 2017).

20

C.H., Docket No 19-0409 (issued August 5, 2019).

21

P.A., Docket No. 18-0559 (issued January 29, 2020).

22

K.S., Docket No. 19-1623 (issued March 19, 2020); J.M., Docket No. 18-0853 (issued March 9, 2020).

6

CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that his left
patellar tendinitis is causally related to the accepted factors of his federal employment.
ORDER
IT IS HEREBY ORDERED THAT the September 23, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 16, 2020
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

